Citation Nr: 1012764	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  09-09 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC)
in Augusta, Maine


THE ISSUE

Entitlement to payment or reimbursement of expenses incurred 
for medical services provided at Northern Maine Medical 
Center (NMMC) on August 12, 2008, and from September 2 to 
29, 2008, and by S. S., M.D., on October 7, 2008.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty from December 1967 to 
November 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions by the VAMC in Augusta, Maine that 
denied the Veteran's claims for payment or reimbursement of 
medical expenses.


FINDINGS OF FACT

1.  The Veteran received medical services at NMMC on August 
12, 2008, and from September 2 to 29, 2008, and from S. S., 
M.D., on October 7, 2008; the services included a cardiac 
stress test, cardiac rehabilitation, and review and 
adjustment of his medications.  He was directed by his VA 
physician to see his private cardiologist as soon as 
possible in July 2008.

2.  At the time of the treatment in question, the Veteran 
was in receipt of a 30 percent disability rating for 
arteriosclerotic heart disease.  He has a combined 60 
percent rating, has been assigned a total rating based on 
individual unemployability, and has been found permanently 
and totally disabled effective in 2006.  He reported losing 
Medicare coverage with the assignment of individual 
unemployability.

3.  VA did not specifically authorize the treatment at issue 
in advance.  It is reasonable that the appellant thought he 
had authorization given the referral and a reasonable person 
might have thought there was some consideration there was an 
emergency due to being told to get treatment as soon as 
possible.

4.  The services in question could be considered to have 
been rendered in a medical emergency of such nature that a 
prudent layperson would have reasonably expected that delay 
in seeking immediate medical attention would have been 
hazardous to his life or health.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's 
favor, the criteria for VA payment or reimbursement of 
medical expenses incurred for medical services provided at 
NMMC on August 12, 2008, and from September 2 to 29, 2008, 
and by S. S., M.D., on October 7, 2008, have been met.  
38 U.S.C.A. §§ 1725, 1728, 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 17.1002, 17.120 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks VA payment or reimbursement of medical 
expenses incurred for medical services provided at NMMC on 
August 12, 2008, and from September 2 to 29, 2008, and by S. 
S., M.D., on October 7, 2008.  He says that his primary care 
provider (PCP) at the VA Community Based Outpatient Clinic 
in Caribou, Maine "ordered" the cardiac stress test he 
underwent at NMMC on August 12, 2008, and then "ordered" him 
into cardiac rehabilitation at NMMC from September 2 to 29, 
2008.  The Veteran also says that his VA PCP advised him to 
seek the treatment he obtained on October 7, 2008, for 
review of medications, because the VA PCP did not have time 
to see him himself.  He feels that, because his VA PCP 
directed him to obtain the services in question, VA should 
cover the cost of those services.  He has also indicated 
that once he was rated 100 percent by VA he was dropped from 
Medicare.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.  In view of the 
positive action taken herein, further notice or development 
is not indicated.


II.  The Merits of the Veteran's Claim

If VA facilities are not capable of furnishing hospital care 
or medical services necessary for the treatment of a 
veteran's service-connected disability, VA may contract with 
a non-VA facility in order to provide the required care.  
38 U.S.C.A. §§ 1703, 1710 (West 2002 & Supp. 2009).  Under 
ordinary circumstances, VA will pay for such care only if VA 
authorizes the care in advance.  See, e.g., 38 C.F.R. 
§§ 17.52, 17.53, 17.54 (2009).  If VA has not pre-authorized 
the care, a claimant can obtain payment or reimbursement of 
associated expenses if treatment is for a service connected 
disorder, it is demonstrated that the services were rendered 
in a medical emergency of such nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been 
hazardous to his life or health, and Federal facilities are 
not feasibly available.  38 U.S.C.A. §§ 1725(f)(1)(B), 
1728(c) (West 2002 & Supp. 2009); 38 C.F.R. § 17.1002(b) 
(2009).

As an initial matter, the Board finds that the treatment 
here at issue is the sort of treatment for which VA may 
contract under 38 U.S.C.A. §§ 1703 and 1710.  The record 
shows that, at the time of the treatment in question, the 
Veteran was in receipt of a 30 percent disability rating for 
arteriosclerotic heart disease.  The treatment in question-
consisting of a cardiac stress test, cardiac rehabilitation, 
and review and adjustment of his medications-was clearly 
related to his service-connected disability.  Consequently, 
it is the type of treatment for which VA could have 
contracted if it had determined that the treatment was 
necessary and that VA facilities were incapable of providing 
it.

After reviewing the totality of the record, it seems there 
is a basis to pay the claims herein at issue.  Review of the 
record reveals that the Veteran had fee basis care for his 
feet already contracted.  The record also suggests that in 
July 2008 earlier treatment for cardiac pathology at the 
NMMC was authorized.  When seen at the VA in July 2008, the 
record is clear that the Veteran was instructed to see his 
private cardiologist for additional testing "ASAP" (as soon 
as possible).  This lead to the testing at issue on August 
12, 2008.  Findings from that testing lead to the cardiac 
rehabilitation carried out at the NMMC in September 2008, 
and later follow-up with Dr. S., in October 7, 2008.  The 
Veteran had previously been sent to this medical center for 
cardiac treatment and the payment had been authorized.  It 
seems that, being instructed to do this as soon as possible 
would likely lead him to conclude that the need for 
treatment was somewhat emergent.  Treatment was for a 
service connected disorder, and he was directed to his 
private physician likely suggesting to him that VA 
facilities were not available, especially as he had been 
sent there before.  Under these conditions is seems 
reasonable that he concluded that the payment of treatment 
was authorized.  The Board concludes that under the facts of 
this case, with resolution of reasonable doubt in the 
appellant's favor, the claim should be allowed.


ORDER

VA payment or reimbursement of medical expenses incurred for 
medical services provided at NMMC on August 12, 2008, and 
from September 2 to 29, 2008, and by S. S., M.D., is 
granted.  The appeal is allowed subject to the law and 
regulations governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


